10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00486-JLR Document 41-1 Filed 05/06/19 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

SOUTHREST, INC., a Washington corporation,
dba The Woodmark; CARILLON CASE NO. 2:19-cv-00486-JLR
PROPERTIES, a Washington general
partnership ORDER ON STIPULATED MOTION

FOR EXTENSION OF TIME FOR

Plaintiffs, EPROPORED] TO FILE ANSWERS
Vv. NOTED ON MOTION CALENDAR:
May 6, 2019

HYATT HOTELS CORPORATION, a
Delaware corporation, DH KIRKLAND
MANAGEMENT LLC, a Washington limited
liability company; CORALTREE
HOSPITALITY GROUP LLC, a California
limited liability company,

Defendants.

 

 

 

 

Pursuant to the stipulated motion of the parties, IT IS HEREBY ORDERED that the return
date for Defendants to file answers or other responsive pleadings to Plaintiffs’ First Amended

Complaint (Declaratory Judgment Pursuant to 28 USC § 2201) (Dkt. #36) shall be May 23, 2019.

IT IS SO ORDERED.

THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT COURT

ORDER ON STIPULATED MOTION FOR EXTENSION OF Sumurr LAW GROUP. PLLC
TIME FOR DEFENDANTS TO FILE ANSWERS - 1 515 FirTH AveNvE Soutn, Surte1000
CASE NO, 2:19-cv-00486-JLR

SEATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 

 
10
11
12
13
14
15

16 |

17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00486-JLR Document 41-1 Filed 05/06/19 Page 2 of 2

Presented by:
SUMMIT LAW GROUP, PLLC TONKON TORP LLP

By s/ Philip S. McCune By s/Jon P. Stride

Philip S. McCune, WSBA #21081
Alexander A. Baehr, WSBA #25320
philm@summitlaw.com
alexb@summitlaw.com

315 Fifth Avenue S., Suite 100

Steven D. Olson, WSBA #39086
Paul Conable, WSBA #43587
Jon P. Stride, WSBA #34686
steven.olson@tonken.com
paul.conable@tonkon.com
jon.stride@tonkon.com

 

Seattle, WA 98104-2682
(206) 676-7000

And

Matthew W. Walch (pre hac vice)
matthew. walch@lw.com
LATHAM & WATKINS LLP

330 N. Wabash Avenue, Suite 2800
Chicago, IL 60611

(312) 876-7603

1600 Pioneer Tower

888 SW Fifth Avenue, Suite 1600
Portland, OR 97024

(503) 221-1440

Attorneys for Plaintiff
HARRIGAN LEYH FARMER & THOMSEN LLP

By s/ Shane P. Cramer
Tyler L. Farmer, WSBA #39912
Shane P. Cramer, WSBA #35099
tylerf@harriganleyh.com
shanep@harriganleyh.com

Attorneys for Defendant Hyatt Hotels Corporation

999 Third Avenue, Suite 4400
Seattle, WA 98104
(206) 623-1700

And

Callie A. Byurstrom (pro hac vice)
callie.bjurstrom@pillsburylaw.com
PILLSBURY WINTHROP SHAW PITTMAN
LLP

501 West Broadway, Suite 1100

San Diego, CA 92101

(619) 544-3107

Jeffrey D. Wexler (pro hac vice)

Jeffrey. wexler@pillsburylaw.com
PILLSBURY WINTHROP SHAW PITTMAN
LLP

725 S. Figueroa Street, 28th Floor

Los Angeles, CA 90017

(213) 488-7129

Attorneys for Defendant CoralTree Hospitality
Group LLC

ORDER ON STIPULATED MOTION FOR EXTENSION OF
TIME FOR DEFENDANTS TO FILE ANSWERS - 2
CASE NO. 2:19-cv-00486-JLR

SUMMIT LAW GROUP, PLLC
315 FIFI'H AVENUE SOUTH, SUITE 1000
SEATILE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 

 

 
